IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-60,547-02


DANIEL JAMES SIXTA, Relator

v.


JUDGE, 351ST DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 923949-A IN THE 351ST DISTRICT COURT 
HARRIS COUNTY


 Per curiam.


O R D E R



 This is an original application for a writ of mandamus. Relator contends that on
August 24, 2005, he filed an application for a writ of habeas corpus in cause number 923949-A in the 351st District Court of Harris County, and that on October 2, 2005, the trial court
signed an order designating issues. He contends, however, that the application for a writ of
habeas corpus has not been forwarded to this Court. 
 It is this Court's opinion that additional information is required before a decision can
be reached on the motion for leave to file the instant action. The respondent, Judge of the
351st District Court of Harris County, is ordered to file with this Court within thirty days a
response by having the district clerk submit the record on such habeas corpus application or
by setting out the reasons that findings have not been made in the period since the order
designating issues was entered. This application for writ of mandamus is held in abeyance
pending compliance with this order.
 
	IT IS SO ORDERED THIS THE 14TH DAY OF JUNE, 2006.


DO NOT PUBLISH